Citation Nr: 0638540	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), claimed as prostate cancer, as a result of 
exposure to herbicides.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954 and from June 1963 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
an enlarged prostate, claimed as prostate cancer, as a result 
of exposure to herbicides; and granted service connection for 
diabetes mellitus associated with herbicide exposure, 
evaluated as 20 percent disabling, effective in March 2001.  

In his July 2002 Form 9 (substantive appeal) the veteran 
requested a Board hearing in Washington, D.C.  In a September 
2002 Form 9 he revised his hearing request and stated that he 
wanted a hearing before a Veterans Law Judge sitting at the 
RO (Travel Board hearing) or a videoconference hearing in New 
Orleans.  A November 2002 letter informed the veteran that he 
was scheduled for a Travel Board hearing in December 2002, 
however, the record reflects that he failed to report for 
that hearing.  As a result, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2006).  

In November 2003 the Board remanded the claims for further 
development.  That development has been completed.  In the 
November 2003 remand the Board referred to the RO claims of 
entitlement to service connection for peripheral vascular 
disease and hypertension.  It does not appear that these 
claims have been adjudicated, and they are again referred to 
the RO for appropriate action.  

A June 2006 rating decision granted an earlier effective date 
of May 1, 2000 for service connection for diabetes mellitus, 
evaluated as 20 percent disabling.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.



FINDINGS OF FACT

1.  There is no competent evidence of current prostate 
cancer.

2.  BPH has not been shown by competent medical evidence to 
be etiologically related to service.  

3.  Since the effective date of service connection, diabetes 
mellitus has required insulin, restricted diet, and 
regulation of activities, but is not manifested by episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations and does not require twice a month visits to 
a diabetic care provider.  



CONCLUSIONS OF LAW

1.  BPH was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  The criteria for an initial evaluation of 40 percent for 
diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A June 2001 VCAA letter informed the veteran of what 
information and evidence was required to grant service 
connection for prostate cancer, to include as a result of 
herbicide exposure.  An October 2004 VCAA letter provided 
notice as to the information and evidence required to grant 
service connection for BPH, claimed as prostate cancer, as a 
result of exposure to herbicides, and to grant an increased 
rating for diabetes mellitus.  

The June 2001 and October 2004 VCAA letters, as well as a 
February 2004 VCAA letter, satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the February 
2004 VCAA letter stated, "Please provide us with any 
evidence or information you have pertaining to your appeal," 
and the October 2004 VCAA letter stated, "If you have any 
evidence that has not previously been considered in your 
possession that pertains to your claim, please send it to 
us."  These letters satisfied the fourth element of the duty 
to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial decision in this case.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claim was 
readjudicated in the June 2006 supplemental statement of the 
case (SSOC) which reconsidered the claims based on all the 
evidence of record.  Therefore, any timing deficiency was 
remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In regard to the claim for an increased initial evaluation 
for diabetes mellitus, in Dingess the Court held that once 
service connection is granted the claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  Dingess v. Nicholson, slip op. at 15 (In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated--it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled).  

In regard to the service connection claim, the June 2001 and 
October 2004 VCAA letters provided notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection, but did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date.  While notice on these two elements was 
included in the June 2006 SSOC the United States Court of 
Appeals for the Federal Circuit has held that the duty to 
notify cannot be satisfied by reference to various post-
decisional communications, such as the SSOC.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

In addition, notice regarding disability ratings and 
effective dates was provided in a June 2006 letter giving 
notice of the June 2006 rating decision and in an August 2006 
letter.  These letters had timing deficiencies which were not 
remedied by readjudication of the claims.  Nevertheless, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  As the Board concludes 
below that the preponderance of the evidence is against the 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) 
(2006).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records from his first period 
of service, service personnel records, and VA treatment 
records have been associated with the claims file.  

While service medical records for the second period of 
service have not been associated with the claims file, these 
records are not pertinent to the claim of entitlement to an 
increased initial evaluation for diabetes mellitus, as 
service connection has already been established.  These 
records are also not pertinent to the claim of entitlement to 
service connection for BPH, as the veteran has not asserted 
the onset of any symptoms regarding the prostate in service 
and he stated in his March 2001 claim that all treatment had 
been at the VA Medical Center (VAMC) in New Orleans.  Those 
VAMC records have been obtained.  In addition, the veteran 
has consistently argued that the cause of his BPH is exposure 
to herbicides in service.  Such exposure has already been 
conceded based on service personnel records associated with 
the claims file.  

Further, the Board notes that in a September 2004 letter, a 
private physician, Dr. B., indicated that she had been 
treating the veteran since April 2004, and that his diagnoses 
included hypertension, diabetes mellitus, coronary artery 
disease, and congestive heart failure.  These records of 
treatment have not been associated with the claims file, 
however, the veteran has not requested that these records be 
obtained on his behalf, nor has he submitted the requisite 
releases to obtain these records.  Rather, in April 2004 the 
veteran submitted a number of releases indicating treatment 
only at the New Orleans VAMC.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. 
§ 5103A(b),(c).  As the veteran has not provided release 
forms for treatment records from Dr. B. he has not adequately 
identified the records and it is not possible for VA to 
obtain them.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  

While the veteran was afforded a VA examination to evaluate 
diabetes mellitus in November 2004, he has not been afforded 
a VA examination to evaluate BPH.  However, as will be 
discussed in greater detail below, there is no competent 
evidence that BPH was incurred in or is related to service.  
Thus, VA is not obligated to provide a VA examination.  

The Board notes that the November 2003 remand instructed that 
the veteran be afforded a VA examination for diabetes in 
which the examiner noted whether the veteran's diabetes 
mellitus required regulation of activities.  While the 
November 2004 VA examination does not explicitly include a 
comment on this point by the examiner, the report does note 
the veteran's claim that his activities were restricted in 
that he could not engage in strenuous activity.  The veteran 
is not prejudiced by the absence of this finding, because the 
Board finds that diabetes does require regulation of 
activities.

The Board finds that VA has substantially complied with the 
November 2003 remand directives in that the examination 
report noted the veteran's claim of regulation of activities.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran has claimed entitlement to service connection for 
prostate cancer as a result of herbicide exposure in service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.309.  

The veteran contends that prostate cancer is the result of 
herbicide exposure in Vietnam.  The veteran's service 
personnel records indicate that he served in Vietnam from 
December 1965 to May 1966, therefore, exposure to herbicides 
is presumed.  Prostate cancer is a condition subject to the 
presumption in 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. 
§§ 1110, 1131; Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

There is no medical evidence of record that the veteran has 
prostate cancer.  Rather, VA treatment records from November 
1999 to August 2005 reflect treatment for BPH.  BPH is not a 
condition subject to the presumption in 38 C.F.R. § 3.309(e).  
Therefore, in the absence of medical evidence of a disease 
associated with herbicide agents, presumptive service 
connection is not warranted.  38 C.F.R. § 3.309.  

In her July 2003 informal hearing presentation, the veteran's 
representative argued that current BPH put the veteran at 
risk for prostate cancer, one of the enumerated disabilities.  
However, the Board notes that the Secretary of Veterans 
Affairs (Secretary) has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003); see also 
Notice, 61 Fed. Reg. 41,442-49 (1996); Notice, 59 Fed. Reg. 
341-46 (1994).  

The Secretary has not determined that BPH is associated with 
exposure to herbicides, and there is no medical evidence of 
record indicating that the veteran's BPH will definitely lead 
to prostate cancer.  Although the veteran's representative 
has argued that BPH puts the veteran at risk for prostate 
cancer, and that such risk should be evaluated in a VA 
examination, as a layperson the representative is not 
competent to express an opinion as to medical causation as 
she has not claimed, nor shown, that she is a medical expert, 
capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Should the veteran develop prostate cancer, service 
connection would be for consideration.

Accordingly, the Board finds that the presumptive regulations 
regarding herbicide exposure are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).   

Service records do not indicate any complaints regarding or 
treatment for prostate problems in service.  VA treatment 
records from November 1999 to August 2005 reflect treatment 
for BPH beginning in October 2000, when the veteran had a 
urology consult because of an enlarged prostate with a 
history of incontinence and difficulty starting stream.  
Examination revealed a very enlarged prostate.  

The veteran was seen in the urology clinic the following 
month with a prostate-specific antigen (PSA) level of 4.5.  
He was started on Hytrin and the urologist explained the PSA 
level to the veteran, but he did not desire a biopsy.  He 
underwent a cystometrogram in February 2002.  The assessment 
was lower urinary tract symptoms and the veteran was 
instructed to continue medication and return to check in 6 
months.  The remainder of the VA treatment records reflect 
ongoing treatment for BPH with medication.  

None of the records of treatment for BPH include an opinion 
that the condition is related to military service.  
Therefore, review of the record reveals no competent medical 
evidence linking the veteran's current BPH to service.  While 
the veteran himself has made the claim of service connection, 
as a layperson he is not competent to express an opinion as 
to medical causation, as he has neither claimed, nor shown, 
that he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has not reported a continuity of pertinent 
symptomatology between the time of service and the initial 
findings of BPH.  The fact that the record does not reflect 
the veteran making complaints regarding, or seeking treatment 
for an enlarged prostate until over 30 years after service, 
weighs against the finding of a nexus between the current 
condition and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000).

In the absence of competent evidence of a nexus between 
current BPH and service, the service connection claim must be 
denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Increased Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Diabetes mellitus is evaluated as 20 percent disabling under 
Diagnostic Code 7913.  This diagnostic code provides a 20 
percent evaluation for diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  

A 60 percent evaluation is for application when diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent evaluation requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

VA outpatient treatment records from November 1999 to August 
2005 indicate that the veteran has been treated for diabetes 
mellitus with insulin, oral hypoglycemic agents, and 
restricted diet.  

At VA examination in November 2004 the veteran gave a history 
of diabetes mellitus diagnosed about 7 years earlier.  He 
stated that he had never been admitted to the hospital with 
ketoacidosis or hyperglycemic reactions, but that he was on a 
restricted diet.  He reported gaining a couple of pounds 
since being diagnosed with diabetes, and stated that he had 
not experienced weight loss since being diagnosed.  The 
examiner noted that the veteran claimed that diabetes 
restricted him in terms of activity in that he could not 
engage in strenuous activity, as such activity could cause 
hyperglycemic reactions.  He reported that he checked his 
sugars at least 4 times a day, to avoid hypoglycemic or 
hyperglycemic reactions, took about two shots of insulin a 
day, and saw his primary care physician for diabetes every 
two months.  

The veteran denied any anal pruritis, significant visual 
problems, or vascular problems in terms of claudication.  He 
reported decreased sensation in the bilateral feet, 
consistent with peripheral neuropathy, and constant chronic 
diarrhea.  

Examination revealed motor power 4/5 in all extremities, with 
decreased ankle jerk reflex bilaterally and decreased 
vibratory sense and pinprick sensation in the bilateral feet, 
consistent with peripheral neuropathy related to diabetes.  
Eye examination was grossly intact, but the examiner noted a 
July 2004 ophthalmology examination which revealed perifoveal 
edema, which might be related to poor diabetes control.  
Therefore, the examiner noted that this could be a sign of 
early background of diabetic retinopathy.  Lab results 
indicated chronic renal insufficiency and microalbuminuria, 
consistent with diabetic nephropathy.  

The diagnosis was insulin requiring diabetes with 
complications as follows:  early peripheral neuropathy, 
questionable early diabetic retinopathy, significant vascular 
complications related to diabetes in terms of hypertension, 
coronary artery disease status post bypass surgery and after 
residual left ventricle dysfunction, which cause him to be 
significantly disabled, and diabetic nephropathy.  

Following this examination, the June 2006 rating decision 
granted service connection for diabetic nephropathy, coronary 
artery disease, and peripheral neuropathy in each of the 
lower extremities.  

The veteran reported in November 2004 that he had not been 
able to engage in any strenuous activity since being 
diagnosed with diabetes.  It is unclear from the language of 
the report whether the veteran claimed that such activity 
would result in hyperglycemic reactions, or whether the 
examiner was indicating a medical opinion that such strenuous 
activity on the part of the veteran could result in 
hyperglycemic reaction.  

While VA treatment records do not include regulation of 
activities being specifically prescribed as treatment for 
diabetes mellitus, a March 2005 treatment record reflects 
that the veteran was having trouble completing "handy man" 
chores around the house and an August 2005 treatment record 
indicated complaints of severe shortness of breath when 
exercising or tying his shoes.  The fact that the veteran is 
having difficulty with such tasks, and that the examiner 
seems to acknowledge that strenuous activity on the part of 
the veteran could cause hyperglycemic reactions, bolsters the 
finding that diabetes mellitus requires restriction of 
activities.  

Therefore, resolving all doubt in favor of the veteran, the 
Board finds that an initial evaluation of 40 percent for 
diabetes mellitus is warranted, effective the date of service 
connection.  A higher evaluation of 60 percent is not 
warranted as there is no evidence of episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year, or that the veteran requires twice 
a month visits to a diabetic care provider.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 40 percent evaluation for diabetes 
mellitus reflects the highest level of disability since the 
grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran is not currently employed, therefore, diabetes 
mellitus has not been shown to cause marked interference with 
employment.  In addition, diabetes mellitus has not required 
frequent periods of hospitalization.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy (BPH), claimed as prostate cancer, is denied.  

Entitlement to an initial 40 percent evaluation for diabetes 
mellitus is granted, effective May 1, 2000.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


